


110 HRES 1020 EH: Recognizing the tremendous service that

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		
		110th CONGRESS
		2d Session
		H. RES. 1020
		In the House of Representatives, U.
		  S.,
		
			April 8, 2008
		
		RESOLUTION
		Recognizing the tremendous service that
		  members of the Armed Forces have given to the Nation, especially those who have
		  been wounded in combat.
	
	
		Whereas United States soldiers, sailors, airmen, Marines,
			 and their families have made extraordinary sacrifices to serve our country in
			 Afghanistan and Iraq;
		Whereas more than 1,600,000 members of the Armed Forces of
			 the United States have been deployed in Operation Enduring Freedom or Operation
			 Iraqi Freedom since September 2001;
		Whereas more than 30,000 soldiers, sailors, airmen, and
			 Marines have been wounded in battle;
		Whereas advances in battlefield medicine have resulted in
			 hundreds of lives being saved; and
		Whereas both physical and mental injuries sustained during
			 combat have a life-altering impact on our servicemen and women as well as their
			 families: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 tremendous service that our soldiers, sailors, airmen, and Marines have given
			 to the Nation, especially those who have sustained injury in combat;
			(2)is
			 committed to providing wounded warriors with the highest quality medical care
			 available, and to supporting wounded members of all Armed Forces and their
			 families during their recovery;
			(3)commends the
			 actions of private citizens and organizations who volunteer their continued
			 support to America’s wounded warriors; and
			(4)encourages Members
			 and all citizens to take steps to show support and appreciation for returning
			 troops, especially those who have been wounded.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
